Case 1:14-cv-02887-JLK-MEH Document 202 Filed 08/01/19 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-CV-02887-JLK-MEH


  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALERGA,
  on their own behalf and on behalf of all others similarly situated,

                 Plaintiffs,

  v.

  THE GEO GROUP, INC.,

                 Defendant.



                  MOTION TO WITHDRAW AS ATTORNEYS OF RECORD



         Defendant, The GEO Group, Inc. (“GEO”) by and through its undersigned counsel,

  respectfully moves the Court to allow Carolyn P. Short, Valerie E. Brown, Patrick J. McCabe,

  and Stacy Blank of Holland & Knight LLP to withdraw as counsel of record. In support of its

  Motion, GEO states as follows:

         1.      GEO is adequately represented by other firms that have already made appearances

  in this case or that may make appearances as counsel for GEO in the future.



                                                   1
Case 1:14-cv-02887-JLK-MEH Document 202 Filed 08/01/19 USDC Colorado Page 2 of 3




          2.        Attorneys from the law firms of Burns, Figa & Will, P.C. and Akerman remain as

  counsel for GEO. GEO will continue to have representation in this matter and the withdrawal of

  Carolyn P. Short, Valerie E. Brown, Patrick J. McCabe, and Stacy Blank of Holland & Knight

  LLP will not be prejudicial to the parties, pose a hardship to the parties, or create an undue delay

  of this matter.

          WHEREFORE, GEO respectfully requests that the Court grant this Motion to Withdraw

  and allow Carolyn P. Short, Valerie E. Brown, Patrick J. McCabe, and Stacy Blank of Holland &

  Knight LLP to withdraw as counsel of record for GEO.

          Dated this 1st day of August, 2019.

                                                        Respectfully submitted,

                                                        HOLLAND & KNIGHT LLP

                                                        s/ Carolyn P. Short
                                                        Carolyn P. Short
                                                        Valerie E. Brown
                                                        Patrick J. McCabe
                                                        Stacy Blank
                                                        Holland & Knight LLP
                                                        2929 Arch Street, Suite 800
                                                        Philadelphia, PA 19104
                                                        Telephone: 215.252.9569
                                                        Fax: 215.867.6070
                                                        Email: Carolyn.Short@hklaw.com
                                                        Email: Valerie.brown@hklaw.com
                                                        Email: Patrick.Mccabe@hklaw.com
                                                        Email: Stacy.Blank@hklaw.com




                                                   2
Case 1:14-cv-02887-JLK-MEH Document 202 Filed 08/01/19 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 1, 2019, a copy of the foregoing document was filed

  electronically. Service of this filing will be made on all ECF-registered counsel by operation of

  the court’s electronic filing system. Parties may access this filing through the Court’s system.


                                               s/ Carolyn P. Short
                                               Carolyn P. Short




                                                   1
